In appellant's motion for rehearing considerable stress is laid upon the fact that in the opinion heretofore rendered affirming this case, the assignment of error upon the portion of the trial court's charge in which he referred to the prosecutrix as "the little girl," was not treated or discussed. In our opinion this language in the court's charge would not in any event constitute reversible error in this case, for the reason that the record discloses that at least one witness placed upon the stand by the defendant *Page 631 
referred to the prosecutrix as "the little girl," and that she was also referred to as "the little girl" by appellant's attorney in questions propounded by him in the examination of witnesses in the presence of the jury. We, therefore, think that appellant can not complain of this language of the court as error in this case, and we deem it unnecessary to discuss the other matters presented by the motion for rehearing in view of our former opinion affirming the case.
The motion for rehearing is overruled.
Overruled.